DETAILED ACTION
THE FINAL REJECTION ISSUED 7/22/2022 WAS ISSUED IN ERROR. THIS NON-FINAL REJECTION IS TO TAKE ITS PLACE. THE TIME PERIOD FOR RESPONSE IS TO BE RESTARTED. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “an upper platform element coupled to the upper platform element.” Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lecube Inchausti et al. (2017/0138638).

 	Regarding claim 1, Lecube Inchausti teaches a system for moving a platform, comprising: 
 	a first actuator (fig. 6, item 3) pivotally attached to a base (fig. 6, item 10), the first actuator having a first rod (fig. 6, rod corresponding to actuator 3) positioned therethrough and configured to move back and forth along a first rod axis (fig. 6, axis of movement of first rod); 
 	a second actuator (fig. 6, item 4) pivotally attached to the base (see fig. 8), the second actuator having a second rod (fig. 6, rod corresponding to actuator 4) positioned therethrough and configured to move back and forth along a second rod axis (fig. 6, axis of movement of rod) different from the first rod axis; 
 	an arm (fig. 7, item 12, note that any portion of slew bearing 12 can be considered to comprise “an arm”) attached to the base using an arm connector (fig. 7, item 11); and 
 	a platform (fig. 5, item 2) connected to the first rod and the second rod, the platform configured to move about the base upon operation of the first actuator or the second actuator and managed by movement of the arm (see figs. 5-8). 
 	Regarding claim 2, Lecube Inchausti teaches the system of claim 1, further comprising: a controller, controlled using a processor in communication with the controller, the controller configured to control operation of the first actuator and the second actuator (note that there is necessarily a controller and a processor in a solar tracker that moves with the sun).  	Regarding claim 3, Lecube Inchausti teaches the system of claim 2, wherein the processor is configured to control operation of the first actuator and the second actuator based upon software instructions accessible by the processor (note that such instructions are necessarily present in a solar tracker than moves with the sun).  	Regarding claim 4, Lecube Inchausti teaches the system of claim 3, wherein the software instructions provide instructions to the processor to cause the first actuator and the second actuator to operate so to move the platform in a desired pattern (note that such instructions are necessarily present in a solar tracker than moves with the sun).  	Regarding claim 5, Lecube Inchausti teaches the system of claim 2, wherein the processor is configured to send signals to the controller (note that such signals are necessarily present in a solar tracker than moves with the sun).  	Regarding claim 6, Lecube Inchausti teaches the system of claim 1, wherein the arm is configured to regulate the movement of the platform (see fig. 8).  	Regarding claim 7, Lecube Inchausti teaches the system of claim 2, wherein the controller is configured to regulate power provided to the first actuator and the second actuator (note that the necessarily present controller necessarily “regulates power: to the actuators when it controls their energization or de-energization). 

Regarding claim 8, Lecube Inchausti teaches the system of claim 1, further comprising one more sliders positioned between the base and the platform (see fig. 7, Note unlabeled semi-circular portion on which pin 21 is disposed. Note that that semi-circular portion is between base 10 and tier 14 of platform). 

Regarding claim 9, Lecube Inchausti teaches the system of claim 1, further comprising a first rod connector configured to couple the first rod to the platform; and a second rod connector configured to couple the second rod to the platform (see fig. 7, items 22).
Regarding claim 10, Lecube Inchausti teaches the system of claim 9, wherein the first rod connector and the second rod connector engage the platform by way of a pin positioned therethrough (see figs. 7, 8, note pin 21).

Regarding claim 11, Lecube Inchausti teaches the system of claim 1, wherein the platform comprises a lower platform element (fig. 7, item 15) configured to move about the base, and an upper platform element (fig. 7, item 14) coupled to the upper platform element (see fig. 7).

 	Regarding claim 18, Lecube Inchausti teaches a method for controlling movement of a platform, the method comprising: operating a first actuator pivotally attached to a base, the first actuator having a first rod positioned therethrough and configured to move the first rod in a first direction and an opposing second direction along a first rod axis; operating a second actuator pivotally attached to the base, the second actuator having a second rod positioned therethrough and configured to move the second rod in a first direction and an opposing second direction along a second rod axis; operating a controller, controlled using a processor in communication with the controller, the controller configured to control operation of the first actuator and the second actuator; wherein operation of the controller controls operation of the first actuator and the second actuator to move a platform coupled to the first rod, the second rod, and an arm attached to the base so that the platform moves in a desired pattern (see rejections of claims 1, 2, and 4).  	Regarding claim 19, Lecube Inchausti teaches the method of claim 18, wherein the step of operating the controller is performed using software instructions that provide instructions to the processor to cause the first actuator and the second actuator to operate so to move the platform in the desired pattern (see rejections of claims 2-4). 

Claims 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lecube Inchausti in view of Knighton (9,156,204).
 	Regarding claim 12, Lecube Inchausti teaches the system of claim 1. Lecube Inchausti does not teach a tool positioned relative to the platform, the tool configured to generate indicia upon and/or within an object positioned upon the platform due to movement of the platform relative to the tool. Knighton teaches this (Knighton, see fig. 1, note that nozzles 104, 102 can be said to be writing tools and subtractive head 106 can be said to be a routing tool). It would have been obvious to one of ordinary skill in the art at the time of invention to apply Lecube Inchausti’s platform positioning arrangement to the platform disclosed by Knighton because doing so would facilitate the precise positioning of Knighton's platform during use of Knighton’s precision tools. Because Knighton makes no specific disclosure about the mechanism for moving Knighton's platform 112, it would have been obvious to one of skill to look to other art in the precision positioning field to find an applicable arrangement.  
 	Regarding claim 13, Lecube Inchausti in view of Knighton teaches the system of claim 12, wherein the tool is selected from the group consisting of a writing tool, a router, a laser, and a scribe (Knighton, see fig. 1, note that nozzles 104, 102 can be said to be writing tools and subtractive head 106 can be said to be a routing tool). 

 	Regarding claim 14, Lecube Inchausti in view of Knighton teaches the system of claim 12, wherein the tool comprises a plastic deposition mechanism configured to deposit plastic onto the platform or onto the object positioned upon the platform (Knighton, col. 1, lines 13-23, see fig. 1).  	Regarding claim 15, Lecube Inchausti teaches a system for moving a platform, comprising: a first actuator pivotally attached to a base, the first actuator having a first rod positioned therethrough and configured to move the first rod in a first direction and an opposing second direction along a first rod axis; a second actuator pivotally attached to the base, the second actuator having a second rod positioned therethrough and configured to move the second rod in a first direction and an opposing second direction along a second rod axis; an arm attached to the base using an arm connector; a platform coupled to the first rod, the second rod, and the arm, the platform configured to move about the base upon operation of the first actuator and/or the second actuator; a controller, controlled using a processor in communication with the controller, the controller configured to control operation of the first actuator and the second actuator (see rejections of claims 1-5). 
 	Lecube Inchausti does not teach a tool positioned relative to the platform, the tool configured to generate indicia upon and/or within an object positioned upon the platform due to movement of the platform relative to the tool. Knighton teaches this (Knighton, see fig. 1, note that nozzles 104, 102 can be said to be writing tools and subtractive head 106 can be said to be a routing tool). It would have been obvious to one of ordinary skill in the art at the time of invention to apply Lecube Inchausti’s platform positioning arrangement to the platform disclosed by Knighton because doing so would facilitate the precise positioning of Knighton's platform during use of Knighton’s precision tools. Because Knighton makes no specific disclosure about the mechanism for moving Knighton's platform 112, it would have been obvious to one of skill to look to other art in the precision positioning field to find an applicable arrangement.  
 	Regarding claim 16, Lecube Inchausti in view of Knighton teaches the system of claim 15, wherein the tool is selected from the group consisting of a writing tool, a router, a laser, and a scribe (Knighton, see fig. 1, note that nozzles 104, 102 can be said to be writing tools and subtractive head 106 can be said to be a routing tool). 


 	Regarding claim 17, Lecube Inchausti in view of Knighton teaches the system of claim 15, wherein the tool comprises a plastic deposition mechanism configured to deposit plastic onto the platform or onto the object positioned upon the platform (Knighton, col. 1, lines 13-23, see fig. 1).  	Regarding claim 20, Lecube Inchausti teaches the method of claim 18. Lecube Inchausti does not teach operating a tool positioned relative to the platform, the tool configured to generate indicia upon and/or within an object positioned upon the platform due to movement of the platform relative to the tool. Knighton teaches this (Knighton, see fig. 1, note that nozzles 104, 102 can be said to be writing tools and subtractive head 106 can be said to be a routing tool). It would have been obvious to one of ordinary skill in the art at the time of invention to apply Lecube Inchausti’s platform positioning arrangement to the platform disclosed by Knighton because doing so would facilitate the precise positioning of Knighton's platform during use of Knighton’s precision tools. Because Knighton makes no specific disclosure about the mechanism for moving Knighton's platform 112, it would have been obvious to one of skill to look to other art in the precision positioning field to find an applicable arrangement.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853